Citation Nr: 0411840	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Oakland, California.

The Board notes that the appellant requested a hearing in her 
April 2003 VA Form 9.  The appellant withdrew this request 
for a hearing, through her representative, in January 2004.

The Board notes that the appellant may have a pending claim.  
There is no evidence in the claims folder that the 
appellant's March 2002 claim for burial benefits has been 
adjudicated.  Accordingly, this matter is referred to the RO.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in April 2002.  The death certificate 
lists the cause of death as respiratory failure due to 
emphysema.

3.  At the time of his death, service connection was in 
effect for nicotine dependence, for which a 0 percent 
evaluation was assigned.  The RO also granted service 
connection for chronic obstructive pulmonary disease (COPD), 
for which a 100 percent evaluation was assigned.

4.  The appellant's claim for service connection for cause of 
the veteran's death was received in May 2002.

5.  Service connection for the cause of the veteran's death 
due to tobacco-related disability is precluded by the 
applicable law.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.5, 3.300, 3.312 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a December 2002 RO decision and a February 
2003 statement of the case the RO provided the appellant and 
her representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate her 
claims.  Additionally, in August 2002, the RO sent the 
appellant a letter, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence, listed the evidence and asked the appellant 
to submit and authorize the release of additional evidence.  
Furthermore, the February 2003 statement of the case included 
the text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant and 
her representative have been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).  In addition, diseases specific to former 
prisoners of war, who were interned or detained for not less 
than 30 days, are presumed to have been incurred in service 
if manifested to a degree of ten percent or more at any time 
after discharge or release from active service.  38 U.S.C.A.       
§ 1112(b); 38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing 
diseases).

With respect to tobacco related claims, in the past, 
applicable statutory law and VA regulations have been 
determined to allow for service connection to be established 
for claimed nicotine-related diseases and disorders.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  VA's Under 
Secretary for Health also concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).  As for tobacco 
claims filed before June 9, 1998, direct service connection 
may be established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service. VAOPGCPREC 2-93; Davis, 13 
Vet. App. at 183.  To establish direct service connection, 
however, the possible effect of smoking before or after 
military service must be considered.  Secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service can be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability. 
VAOPGCPREC 19-97; Davis, supra at 183. 

However, relatively recent legislation relating to claims 
based upon the effects of tobacco products, contained in 38 
U.S.C.A. § 1103(a) (West Supp. 2002), includes the following: 
"Notwithstanding any other provisions of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public Law 
No. 105-206, 112 Stat. 865, § 8202 (1998).  It effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West Supp. 2001).  
This law applies to claims filed after June 9, 1998, and does 
not affect claims filed prior to that date.  The appellant's 
claim was filed in May 2002.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran died in April 2002 and his 
surviving spouse submitted her claim in May 2002.  Therefore, 
there is no possibility that a claim for service connection 
for the cause of death could have been filed on or before, 
June 9, 1998, the effective date of 38 U.S.C.A. § 1103.  The 
Board is fully cognizant of the appellant's arguments that a 
service-connected disability contributed to the veteran's 
death, and that his cigarette smoking began in service.  
However, the Board is clearly bound by the laws enacted by 
Congress, see, e.g., 38 U.S.C.A. § 7104(a).  In the present 
case there is simply no legal basis to award entitlement to 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310.

The Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit service connection for disability or 
death from a disease or injury which is otherwise shown to 
have been incurred in or aggravated by active service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period specified.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.313, 3.316; 66 Fed. Reg. 23,166-169 (2001).  
See 38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2).

In this case, neither COPD nor emphysema are among the 
chronic diseases as defined under 38 U.S.C.A. § 1101.  There 
is no indication that the veteran was ever a prisoner of war 
or exposed to radiation in service to qualify for 
consideration of service connection under 38 U.S.C.A. § 1112.  
There is no evidence, and no contention, that the veteran 
served in Vietnam such as to warrant consideration for his 
disability under 38 U.S.C.A. § 1116 for diseases related to 
herbicide exposure.  Finally, there is no evidence to show 
that the veteran was exposed to mustard gas or Lewisite so to 
allow for service connection for COPD or emphysema under 38 
C.F.R. § 3.316.

At no time did the veteran ever assert that his COPD and his 
emphysema were related to anything other than his smoking of 
cigarettes, which started in service.  The veteran 
specifically contended that his emphysema and COPD were 
directly due to his smoking in service, and after.  
Furthermore, none of the medical evidence of record even 
suggests a possible alternative etiology.  In light of the 
evidence of record, there is no basis to establish service 
connection for the veteran's emphysema and COPD on an 
alternative basis unrelated to nicotine dependence.  

The appellant has argued, in a January 2003 statement, "that 
this is not a NEW claim....this is a standard claim for 
benefits for the Veteran's spouse normally granted when the 
Veteran dies."  In Zevalkink v. Brown, 102 F.3d at 1242, it 
was held that a claim for accrued benefits is derivative of a 
claim made by the veteran during his life.  However, accrued 
benefits, in contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Id. (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 
U.S.CA.. § 5310); see Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  It is 
also well established law that veterans' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Accordingly, the appellant's current claim for service 
connection for the cause of the veteran's death is separate 
and distinct from the veteran's previous claims.  As a 
result, the appellant's assertion that the present claim is a 
continuation of the veteran's original claim, which was filed 
in October 1997, is without merit.

The appellant also seeks an equitable resolution to her 
claim.  The appellant argues in her April 2002 VA Form 9 that 
"this claim should be grandfathered and granted to widow in 
spite of Congress law in 1998."  However, the Board is 
constrained to afford relief under the law, not under merely 
equitable concerns.  See Moffitt v. Brown, 10 Vet. App. 214, 
225 (1997).  We do note that the Secretary of Veterans 
Affairs has discretionary equitable power to provide relief 
where he determines that veterans' benefits "have not been 
provided by reason of administrative error on the part of the 
Federal Government or any of its employees."  38 U.S.C. § 
503(a); see Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992).  
However, the Board must note that in this case, there is no 
indication, whatever, of any error by VA personnel in this 
matter.

The appellant's claim for service connection for the cause of 
the veteran's death is based entirely upon the theory that 
the veteran became addicted to tobacco in service and this 
led to the development of COPD and emphysema.  She has 
submitted supporting medical and lay evidence as to this 
tobacco theory.  However, her claim for service connection 
for the cause of death was not received by VA until May 2002, 
which is after the June 9, 1998, cut-off date for filing 
claims based upon the tobacco theory.  Such tobacco-related 
claims filed after June 9, 1998, must be denied as a matter 
of law, and such is the situation in the instant case.

In sum, aside from the tobacco theory, it is not shown that a 
service-connected disability caused or contributed to the 
veteran's death.  Accordingly, the claim for entitlement to 
service connection for the cause of death under 38 U.S.C.A. § 
1310 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



